Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 6/29/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Deleting paragraph removing the disclosure of the member being able to pivot with part 80.
The addition of paragraph adds new matter as the changed language of “ which may include” in place of “ that can be, for example” changes the scope and capabilities of the disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, 7-8, 13-15, 24-27, 29, 35, 37-38, 40 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Caminiti et al (5131492).
Caminiti et al (figures 1-5) shows a collapsible structural frame configured to provide a structure to which building material sheets are attached to form a surface, the frame comprising: a first frame portion(26, 13, figure 3) that corresponds to a first portion of the surface and is configured to receive a first sheet of the building material (able to function as claimed);
a second frame portion (17/18) that corresponds to a second portion of the surface and is configured to receive a second sheet of the building material; a first pivoting mechanism(at 22a) that attaches the second frame portion to the first frame portion and has a first pivoting axis, the first pivoting mechanism permitting the second frame portion to rotate about the first pivoting axis relative to the first frame portion, and the first pivoting mechanism permitting the second frame portion to rotate about the first pivoting axis from an undeployed state to a deployed state and form the deployed state (figure 3) to a flat state (figure 5); and a first locking mechanism (36) that fixes a relative position of the first frame portion and the second frame portion in the deployed state, wherein the undeployed state is a folded state compared to the deployed state (figure 5), where the flat state is a linear configuration compared to the deployed state and the folded state, wherein the first frame portion comprises a first longitudinal member(26) and a second longitudinal member(13), the first longitudinal member arranged orthogonal to the second longitudinal member (figure 3).
	Per claim 5, Caminiti et al further shows the second longitudinal member (13) having an L-shaped cross section(formed of angle member), wherein the L-shaped cross section forms part of the second portion of the surface.
Per claim 7, Caminiti et al further shows the second longitudinal member of the first frame portion (26) extends along a direction that is substantially parallel to the first pivoting axis. 
Per claims 8, 13 Caminiti et al (figure 1)further shows the second frame portion comprising a third longitudinal member (22) and a fourth longitudinal member(34), the third member arranged orthogonal to the fourth longitudinal member, the fourth longitudinal member of the first frame portion extends along a direction that is substantially parallel to the first pivoting axis.  
Per claims 14-15, Caminiti et al shows a third frame portion (22) that corresponds to a third portion of the surface (able to function as claimed) and is configured to receive a third sheet of the building material, and a second pivoting mechanism (20a, figure 3) permitting the second frame portion to rotate about the second pivoting axis relative to the third frame portion (22), and the second pivoting mechanism permitting the second frame portion to rotate about the second pivoting axis from an undeployed state to a deployed state, a second locking mechanism (24) that fixes a relative position of the second frame portion and the third frame portion in the deployed state.  
Per claim 24, Caminiti et al (figures 1, 3) shows a collapsible structural soffit frame (able to function as a soffit frame) to which a building material sheet is attached to form a soffit surface, the frame comprising: a first rigid member(18);
a second rigid member(26, 20); a first collapsible member (37) that connects the first rigid member to the second rigid member, the first collapsible member having a collapsed position and a deployed position; and a second collapsible member (36) that connects the first rigid member to the second rigid member, the second collapsible member having a collapsed position and a deployed position, wherein in the deployed position of both the first and second collapsible members the first and second collapsible members are structural members configured to support the building material sheet (able to function as claimed).
Per claims 25-26, Caminiti et al further shows the first collapsible member comprises a first portion and a second portion(figure 3 shows the part 36 with two portions), the first portion of the first collapsible member pivotably coupled to the second portion of the first collapsible member by a first pin (the pin in the middle where it pivots) of the first collapsible member, the first portion of the first collapsible member is pivotably coupled to the first rigid member by a second pin (where it attaches to part 18) of the first collapsible member and the second portion of the first collapsible member is pivotably coupled to the second rigid member by a third pin (where it attaches to part 20) of the first collapsible member.
	Per claim 27, Caminiti et al further shows in the deployed position, the first and second portions of the first collapsible member are parallel (able to function as claimed) to one another and perpendicular to the first and second rigid member (the plane of the members are perpendicular to the plane of the rigid members).
	Per claim 29, Caminiti et al further shows the second collapsible member comprises a first portion and a second portion, the first portion of the second collapsible member pivotably coupled to the second portion of the second collapsible member by a first pin of the second collapsible member, wherein the first portion of the second collapsible member is pivotable coupled to the first rigid member by a second pin of the second collapsible member and the second portion of the second collapsible member is pivotable coupled to the second rigid member by a third pin of the second collapsible member (see claims 25-26 for similar structures).
	Per claim 35, Caminiti et al further shows a building system comprising: a collapsible structural frame configured to provide a soffit structure (able to function as claimed) to which building material sheets are attached to form a first soffit surface and a second soffit surface, the frame comprising: a first frame portion (18) that corresponds to the first soffit surface and is configured to receive a first sheet of the building material, a second frame portion(13) that corresponds to the second soffit surface and is configured to receive a second sheet of the building material, a pivoting mechanism (figure 1 at 14) that attaches the second frame portion to the first frame portion and has a pivoting axis, the pivoting mechanism permitting the second frame portion to rotate about the pivoting axis relative to the first frame portion, and the pivoting mechanism permitting the second frame portion to rotate about the pivoting axis from an undeployed state to a deployed state; and a locking mechanism (37/36) that fixes a relative position of the first frame portion and the second frame portion in the deployed state at a deployed angle, wherein the undeployed state is a folded state compared to the deployed state, and the deployed angle is more than 0 degrees and less than 180 degrees.
	Per claims 37-38, Caminiti et al further shows a first sheet of building material (50) is coupled to the first portion of the soffit surface formed by the first frame portion, wherein a second sheet of building material(26) is coupled to the second portion of the surface formed by the second frame portion.
	Per claim 40, Caminiti et al further shows the first sheet of building material and the second sheet are not parallel.
Claim(s) 1-3, 14-16 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Banfield (4884658).
Per claims 1-3, Banfield (figures 1, 3; the left side shown in figure 3 is relied on for these claims)shows a collapsible structural frame configured to provide a structure to which building material sheets are attached to form a surface, the frame comprising: a first frame portion(17, 27, figure 3) that corresponds to a first portion of the surface and is configured to receive a first sheet of the building material (able to function as claimed); a second frame portion (21) that corresponds to a second portion of the surface and is configured to receive a second sheet of the building material; a first pivoting mechanism(at 3) that attaches the second frame portion to the first frame portion and has a first pivoting axis, the first pivoting mechanism permitting the second frame portion to rotate about the first pivoting axis relative to the first frame portion, and the first pivoting mechanism permitting the second frame portion to rotate about the first pivoting axis from an undeployed state to a deployed state and form the deployed state to a flat state; and a first locking mechanism (35) that fixes a relative position of the first frame portion and the second frame portion in the deployed state, wherein the undeployed state is a folded state compared to the deployed state, where the flat state is a linear configuration compared to the deployed state and the folded state, wherein the first frame portion comprises a first longitudinal member(17) and a second longitudinal member(27), the first longitudinal member arranged orthogonal to the second longitudinal member (figure 3), the first longitudinal member has a T-shaped cross-section(figure 3; col 3 line 28), wherein the T-shaped cross-section comprises a bottom flange that forms part of the first portion of the surface.
Per claims 14-16, Banfield (figures 1, 3; the left side shown in figure 3 is relied on for these claims) shows a collapsible structural frame configured to provide a structure to which building material sheets are attached to form a surface, the frame comprising: a first frame portion(21, figure 3) that corresponds to a first portion of the surface and is configured to receive a first sheet of the building material (able to function as claimed); a second frame portion (17, 27) that corresponds to a second portion of the surface and is configured to receive a second sheet of the building material; a first pivoting mechanism(at 3) that attaches the second frame portion to the first frame portion and has a first pivoting axis, the first pivoting mechanism permitting the second frame portion to rotate about the first pivoting axis relative to the first frame portion, and the first pivoting mechanism permitting the second frame portion to rotate about the first pivoting axis from an undeployed state to a deployed state and form the deployed state to a flat state; and a first locking mechanism (35) that fixes a relative position of the first frame portion and the second frame portion in the deployed state, wherein the undeployed state is a folded state compared to the deployed state, where the flat state is a linear configuration compared to the deployed state and the folded state, the frame comprising: a third frame portion(21, figure 1 right side; see also figure 3 for designation) that corresponds to a third portion of the surface and is configured to receive a third sheet of the building material (able to function as claimed); a second pivoting mechanism(at 3; on the right in figure 3 equivalent shown in figure 3) that attaches the third frame portion to the second frame portion and has a second pivoting axis, the second pivoting mechanism permitting the second frame portion to rotate about the second pivoting axis relative to the third frame portion, and the second pivoting mechanism permitting the second frame portion to rotate about the second pivoting axis from an undeployed state to a deployed state; and a second locking mechanism (35; the right side of figure 1; see figure 3 for equivalent also) that fixes a relative position of the second frame portion and the third frame portion in the deployed state, wherein the third frame portion comprises a fifth longitudinal member having a T-shaped cross-section(figure 3), wherein the T-shaped cross-section comprises a bottom flange that forms part of the third portion of the surface, and wherein the fifth longitudinal member of the third frame portion extends along a direction that is substantially orthogonal to the second pivoting axis.
Claim(s) 35, 37-40 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Danis Jr. (4170852).
Danis (figures 1-3, 8) shows a building system comprising: a collapsible structural frame configured to provide a soffit structure (able to function as claimed) to which building material sheets are attached to form a first soffit surface and a second soffit surface, the frame comprising: a first frame portion (34 or 32, figures 1-2) that corresponds to the first soffit surface and is configured to receive a first sheet of the building material(16), a second frame portion(22) that corresponds to the second soffit surface (able to function as soffit surface) and is configured to receive a second sheet of the building material(12), a pivoting mechanism(42) that attaches the second frame portion to the first frame portion and has a pivoting axis, the pivoting mechanism permitting the second frame portion to rotate about the pivoting axis relative to the first frame portion, and the pivoting mechanism permitting the second frame portion to rotate about the pivoting axis from an undeployed state to a deployed state; and a locking mechanism (84) that fixes a relative position of the first frame portion and the second frame portion in the deployed state at a deployed angle, wherein the undeployed state is a folded state compared to the deployed state, and the deployed angle is more than 0 degrees and less than 180 degrees (see figure 8 for folded state), a first sheet of building material (16) is coupled to the first portion of the soffit surface formed by the first frame portion, wherein a second sheet of building material(12) is coupled to the second portion of the surface formed by the second frame portion, a third frame portion (figure 2, 22 right of apex) that corresponds to a third soffit surface (able to function as claimed), a second pivoting mechanism (30, figure 6) that attaches the third frame portion to the second frame portion, and has a second pivoting axis, the second pivoting mechanism permitting the second frame portion to rotate about the second pivoting axis relative to the third frame portion, and the second pivoting mechanism permitting the second frame portion to rotate about the second pivoting axis from an undeployed state to a deployed state, a third sheet of building material (14, figure 1) coupled to the third soffit surface formed by the third frame portion, the first sheet of building material and the second sheet are not parallel (see figure 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-8, 13-16, 24-27, 29, 35, 37-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different folding building structures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

07/10/22